Gose, J.
This suit is waged between divorced parents, over the custody of their daughter, of the age of fourteen years. The trial court, after according a full hearing to the respective parties, awarded the custody to the mother. The father has appealed.
An attentive consideration of the evidence has convinced *355us that the judgment is in harmony with the welfare of the child. This is the controlling consideration in questions of this character. The daughter has reached an age when she should not be deprived of the society, influence, and guidance of her mother unless reasons of the gravest character demand it. Such reasons do not now exist. Neither a review of the evidence nor a statement of its general tenor would serve any useful purpose. Our conclusion is, upon all the facts, that the judgment should be affirmed, and it is so ordered.
Rudkin, C. J., Fullekton, Chadwick, and Moxkis, JJ., concur.